568 P.2d 1233 (1977)
90 N.M. 787
Arnold MELON, Petitioner,
v.
STATE of New Mexico, Respondent.
No. 11560.
Supreme Court of New Mexico.
August 25, 1977.
This matter coming on for consideration by the Court upon petition for writ of certiorari, and the Court having considered said petition and being sufficiently advised in the premises;
NOW, THEREFORE, IT IS ORDERED that petition for writ of certiorari be and the same is hereby denied. The Court agrees with the statement and conclusion of the Court of Appeals that in Eller v. State, 90 N.M. 552, 566 P.2d 101, this Court did not intend to abandon its prior decisions which hold that new issues may not be raised on appeal, regardless of whether they have been listed in the docketing statement.
This Court in Eller, supra, limited its application to the "[state] of the record in this (Eller) case," and to exceptions in extreme cases under the rules announced in Olguin v. State, 90 N.M. 303, 563 P.2d 97 (1977); Linam v. State, 90 N.M. 302, 563 P.2d 96 (1977); and Vigil v. State, 89 N.M. 601, 555 P.2d 901 (1976).
IT IS FURTHER ORDERED that the Record in Cause No. 3101 be and the same is hereby returned to the Clerk of the Court of Appeals.